Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-13-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
The amended claims 1, 3 – 7 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Xiaodong, Liu et al (CN 106385315), hereafter Xiaodong, Sethi et al (US Pub. #: 20190379543), hereafter Sethi, Setty et al (US Pub. #: 20180089683), hereafter Setty and Daniel et al (US Pub. #: 20170034197), hereafter Daniel have been fully considered and are persuasive. The drawings were not filed along with the application. However, the drawings are not referred to in the specification and it is consistent with the regulations given in MPEP 601.01(g). Claim 2 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1, 3 – 7 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Jie Yang (attorney) for filed amended claims on 03-31-2021:
1. A method for preventing short-term bifurcation and double-spend attack on a block chain network, comprising the following steps: 
S1: adding a Certificate Authority (CA) certificate issuing and updating center to a block chain network, wherein each node of plurality of nodes that intend to participate in mining must submit certificate issuing application to the CA certificate issuing and updating center, the CA certificate issuing and updating center conducts individual/organization real-name system review; the CA certificate issuing and updating center is also responsible for revoking CA certificates judged to be from a malicious node and broadcasting revocation information to the entire network; 
S2: transforming 
S3: adding certificate validity verification of signature and public key to a consensus algorithm of block chain network nodes; 
in response to determination that there are two consecutive blocks and certificates of block creators are the same, the latter block is discarded as an illegal block; 
discarding a block whose time difference between one block and a predecessor block of the block is less than half a cycle as an illegal block; 
S5: adding short-term bifurcation and malicious double-spend attack risk identification conditions to the improved consensus algorithm; 
S6: increasing a height Y of the block is prohibited from being appended to the block chain in response to determination that a node regards that a height of a main chain block is Z and a height of a bifurcation point is X, such that upon determination that Z – X > Y, a block of a bifurcation chain is no longer accepted, and a block creator of a bifurcation point is marked as malicious node; and 
S7: [[if]] in response to determination that the same certificate is marked as the malicious node at a plurality of heights, revoking, by the CA certificate issuing and updating center, a node certificate, broadcasting to each node of the plurality of nodes to complete synchronization of a malicious node certificate, wherein an entire network permanently rejects the block created by the malicious node.
2. (Cancelled).
3. The method for preventing the short-term bifurcation and double-spend attack on the block chain network according to claim 1, wherein in step S2, a broadcasted block comprises 
4. The method for preventing short-term bifurcation and double-spend attacks on a block chain network according to claim 1, wherein in step S3, if one node receives a block broadcast, the 
5. The method for preventing the short-term bifurcation and double-spend attack on the block chain network according to claim 1, wherein in step S5, [[if]] in response to satisfying the following two conditions (1) the block received subsequently is not on a main chain currently identified by the node, but on the bifurcation chain, and the distance of the bifurcation point from a current height exceeds X blocks; (2) a large-value transaction of the block received subsequently exceeds a threshold and there is a double-spend conflict with the current main chain block, and the large-value transaction is confirmed by the X blocks, or cumulative small transaction conflicts exceed [[a]] the threshold, the consensus algorithm is a bifurcation chain with the risk of short-term bifurcation attack, and the node temporarily lists packaged node certificates of two conflicting blocks in a list of possible malicious nodes, and does not accept a broadcast block and a bifurcation received subsequently.
6. The method for preventing short-term bifurcation and double-spend attack on the block chain network according to claim 1, wherein in step S7, a CA certificate of a missing malicious node is revoked in a manner of a user loss report after being checked and testified.
7. The method for preventing short-term bifurcation and double-spend attack on the block chain network according to claim 5, wherein in step S7, a CA certificate of a missing malicious node is revoked in a manner of a user loss report after being checked and testified.

Examiner’s Note: Though claim 7 is missing text in the filed claims, with authorization it is clarified that claim 7 is hereby replaced with entire text from claim 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Xiaodong teaches a digital certificate management method and system, belongs to the field of information security, and aims at solving the problem that application for a digital certificate is low in autonomous flexibility and high in cost at present. The method comprises that a block chain application system is established; and a digital certificate management mode including certificate generation, cancellation and update is established. Digital certificates can be managed in a distributed, self-maintenance and auditable manner, and the safety and reliability of the whole digital certificate system are improved. The digital certificate management system comprises a block chain application system establishing module for disposing nodes, each node corresponds to a public and shared account book, and each account book records multiple blocks; and the digital certificate management system also comprises a digital certificate management mode establishing module for carrying out autonomous digital certificate generation, digital certificate cancellation and digital certificate update operations on each account book.

Further, a second prior art of record Sethi teaches [0071-75, Fig. 5B] the blockchain network identifies a new block creating a fork in a blockchain. A user of a consensus software application will typically be warned when an application must choose between multiple valid transactions histories or fork chains. This is because the presence of a forked block chain can indicate an 

Further, a third prior art of record Setty teaches [0045] In the event of a discrepancy due to an error or attack (e.g., maliciously inserting a block into the blockchain), heartbeat transactions allow users to detect (by their absence or inconsistencies in use) when a fork in the blockchain has occurred. For example, a first client who submitted a heartbeat transaction and does not see that heartbeat transaction incorporated into the subsequent states of the blockchain will know that a fork has occurred. In another example, when a second party does not see a heartbeat transaction from the first party for a preset amount of time or height increments of the blockchain will know that a fork has occurred. By digitally signing the heartbeat transactions, a malicious party is prevented from spoofing a given client's view of the VOL and maintaining that a party viewing a second fork is still part of the first fork. [0051, Fig. 4B] a second history that integrates heartbeat transactions in which three clients (C.sub.1, C.sub.2, and C.sub.3) are honest, but the ledger's host has forked (maliciously or erroneously) the state machine maintained by the VOL 

Further, a fourth prior art of record Daniel teaches [0009] a computer implemented method for detecting malicious events occurring with respect to a blockchain data structure comprising: defining a transaction creation profile according to which transactions can be generated and submitted to the blockchain; submitting a transaction to the blockchain, the transaction causing the generation of a profiler data structure in the blockchain including executable code to generate profile transactions to be submitted to the blockchain according to the transaction creation profile; monitoring the blockchain to identify profile transactions; and comparing identified profile transactions with the transaction creation profile to detect a deviation from the transaction creation profile, such detection corresponding to a malicious event occurring with respect to the blockchain.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: using certificates of all the participating nodes for review by the CA certificate issuing and updating center and the center adds a signature and a public key fields to the certificate. Based on the determination that any 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. Claim 2 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.